Citation Nr: 1754647	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as a result of an undiagnosed illness due to service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to December 1990 and September 1991 to January 1992, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This matter has been before the Board on two prior occasions.  In a March 2016 decision the Board reopened the Veteran's claim for entitlement to service connection for a respiratory disability and remanded the Veteran's claim for additional development.  In a June 2017 decision the Board remanded the Veteran's appeal for a new VA opinion that considered the Veteran's recent private and VA treatment records and specifically addressed any diagnosis of interstitial lung disease, including the May 2017 opinion of the Veteran's physician, Dr. G.E.  The case now returns to the Board for further appellate action.  The Veteran furnished a signed waiver of RO review of new evidence in August 2017.


FINDING OF FACT

A respiratory disability is not etiologically related to the Veteran's active service, to include exposure to environmental toxins in Southwest Asia.  


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C. § 1117 and 38 C.F.R. §  3.317.  In this case, however, the Veteran has a known clinical diagnosis, and these provisions are therefore not applicable here. 

With respect to a tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service. 38 U.S.C. § 1103(a). 

The Veteran asserted in July 2009 that she has asthma and emphysema as a result of her active service and exposure to environmental toxins in Southwest Asia.  In May 2017, she asserted that she has interstitial lung disease as a result of her exposure to environmental toxins in service.  At the March 2017 VA examination the Veteran reported that symptoms began in October 1991.

Service treatment records (STRs) are silent for the diagnosis or treatment for bronchitis, asthma, chronic obstructive pulmonary disease (COPD), emphysema, or interstitial lung disease in active service.  STRs show that in December 1991 the Veteran noted that she had a cough on a Southwest Asia demobilization form.  In September 1991, on the Veteran's pre deployment medical history form, she denied having a cough.  At the January 1992 discharge examination, the Veteran reported a chronic cough.  The examiner reported a normal examination and attributed the cough to smoking.  The Veteran's medical history from June 1992 notes recurrent sinusitis and cough related to smoking.  At an August 1992 private medical examination, a pulmonary function test was performed, showing mild reactive small airway disease with methacholine challenge.  Also, a chest x-ray showed over-aeration of both lung fields.  Outpatient medical records from October 1992 reported a positive methacholine challenge with the recommendation from the examiner advising the Veteran to stop smoking.  

At a March 2017 VA examination, the examiner diagnosed the Veteran with asthma and emphysema.  At this examination the veteran reported using daily inhalation bronchodilator therapy and daily inhalational anti-inflammatory medication.  A chest x-ray was performed as part of this examination and it was negative for any other findings.  There was no evidence of interstitial lung disease at this examination.  The examiner opined that it is less likely than not that the Veteran's current respiratory conditions (asthma and emphysema) were incurred in and or caused by the Veteran's military service since there was a much longer period of time that the Veteran was exposed to cigarette smoking than she was to chemicals, oil fires, and hazardous material during her active service.  At that time the examiner noted pertinent findings that included that the Veteran reported recurrent sinusitis and cough, related to smoking, back in June of 1992.  Also, the examiner noted VA medical records from February 1997 indicate, at that time, the Veteran had been smoking one pack per day for 23 years, with pulmonary function testing showing mild chronic obstructive pulmonary disease (COPD).  An outpatient note from October 2010 indicates a recommendation to the Veteran to stop smoking.  The examiner noted that a review of the Veteran's medical records from September 2010 shows 37 years of smoking with a constant refusal to stop.  Records indicate that the Veteran was smoking one pack per day for these 37 years.  The examiner opined that the constant refusal to stop smoking is at least as likely as not the explanation for the Veteran's current lung condition.  

In May 2017, the Veteran provided a letter from her private physician, Dr. G.E., stating that he diagnosed the Veteran with interstitial lung disease.  The doctor reported that he has treated the Veteran since September 2010.  The doctor further opined that the interstitial lung disease is a direct result of exposure to chemicals and oil fires while serving in the military, but no rationale was provided.

In August 2017, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion that included an opinion on the May 2017 letter from Dr. G.E. and the diagnosis of interstitial lung disease.  The examiner noted reviewing the Veteran's complete case file, including the updated medical records that were ordered to be collected as part of the June 2017 Board remand.  The examiner opined that the Veteran's current respiratory condition is less likely as not etiologically related to the Veteran's active service, including the Veteran's claimed exposure to toxic chemicals, oil fires, and other hazardous materials during active duty in the Persian Gulf.  The examiner added that the Veteran's current respiratory condition is less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that pulmonary function testing performed in August 1992 was positive for small airway reactive disease.  The examiner added that no pulmonary function testing was done during, or immediately after service, noting that the examination performed during service was listed as normal with the medical professional providing that the cough was attributable to 18 years of smoking almost one pack per day of cigarettes.  The examiner added that subsequent pulmonary testing is consistent with the diagnosis of COPD and emphysema, but notes there is no evidence of interstitial lung disease.  The examiner noted that a review of the Veteran's medical history shows that she has smoked approximately one pack per day for approximately 44 years and admits to smoking marijuana daily since 2003.  The examiner further explained that there is no current medical evidence supporting a causal relationship and/or a direct relationship between the Veteran's current respiratory condition and the veteran's environmental exposure event.  The examiner explained that the medical literature supports that symptoms are worse at the time of exposure and then the symptoms will typically decrease in severity over time.  The examiner opined that the Veteran has evidence of progressive pulmonary disease that is most likely due to her chronic smoking, adding that COPD is a natural progression of long-term smoking.  The examiner reported that chronic bronchitis and emphysema with airflow obstruction usually occur together and noted that the most important risk factor for COPD is cigarette smoking.  

The August 2017 VA addendum opinion report of record is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the Veteran's contentions, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion offered by Dr. G.E. in the May 2017 letter, opining that the Veteran sufferers from interstitial lung disease as a direct result of exposure to environmental factors in Southwest Asia, is inadequate because the examiner fails to provide a sufficient supporting rationale for the opinion reached.  Dr. G.E. does not note that he has reviewed the Veteran's complete relevant medical history and fails to cite to medical literature to support his opinion, failing to offer any explanation for the conclusion that he has reached.  Further, the evidence that includes the chest x-rays taken in March of 2017 and the addendum medical opinion from August 2017 do not support the opinion that the Veteran has interstitial lung disease.

The Veteran has continued to seek treatment for her respiratory conditions, but all indications are that the respiratory disabilities are related to the Veteran's long history of cigarette smoking.  

While the Veteran is competent to report symptoms of a respiratory disability, she is not competent to link her current respiratory disability, including COPD or emphysema, to active service or to a cause other than tobacco use.  An opinion of that nature requires medical training and is outside the realm of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson. 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a respiratory disability, to include as a result of an undiagnosed illness due to service in Southwest Asia, is not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include as a result of an undiagnosed illness due to service in Southwest Asia, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


